Case: 11-50660         Document: 00511709716              Page: 1       Date Filed: 12/29/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                         FILED
                                                                                    December 29, 2011
                                           No. 11-50660
                                         Summary Calendar                               Lyle W. Cayce
                                                                                             Clerk

NASSER YAZDI,

                                                           Plaintiff - Appellant

v.

JERRY MOWAD, Individually; KELLY AGUILAR/DICKSON, Individually;
DUANE BAKER, Individually; JOHN DOE, Individually; JOHN DOE,
Individually; JANE DOE, Individually,

                                                           Defendants - Appellees



                       Appeal from the United States District Court
                            for the Western District of Texas
                                  USDC No. 3:11-CV-16


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        We AFFIRM the district court’s decision to dismiss this case with prejudice
for essentially the same reasons set forth in its Memorandum Opinion and
Order.




        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.